The offense is the unlawful possession of intoxicating liquor for the purpose of sale; punishment fixed at confinement in the penitentiary for one year.
The appellant and Isaac Broussard were jointly indicted. Broussard was a negro in the employ of the appellant, who conducted a grocery and butcher business and also served drinks and lunches.
Three witnesses for the State entered the premises, walked through the butcher shop, where they found the appellant, and into a room back of the shop but not in the same building, where they found the negro Broussard, who served and they paid for what they denominated beer. While they were so engaged, officers entered the premises and took possession of a number of cases of beer and twenty-four gallons of liquor which had not been bottled and a quantity of wine. They also found in the butcher shop four quarts of tequila and one quart of whisky.
Appellant's confession was introduced in evidence; also his testimony. He claimed that the tequila was for his own use and not for sale; that the whisky belonged to another; that the beer was served free with his lunches, though he admitted that he at times sold it. The so-called wine was vinegar for his own use. The officers took possession of the liquids and when analyzed, it was found that the beer contained 2.85 per cent. alcohol by volume; the wine, 9.88 per cent. alcohol by volume; and the brandy, 27.50 per cent. by volume.
Four bills of exceptions relate to the conversation with Broussard by the purchasers of the liquor at the time of the purchase. Broussard and the appellant were acting together with the design of selling the liquid, and Broussard's remarks in the absence of the *Page 319 
appellant in pursuance of the enterprise were admissible against the appellant.
The bill complaining of the testimony of Erwin to the effect that he took part of the liquor to the chemist is without merit. It was competent for the State to prove the analysis of the articles found in the appellant's possession.
Bill No. 7 is in question and answer form and for that reason cannot be considered. Reading it, however, it apparently develops legitimate testimony identifying the liquid analyzed which was received from the appellant.
Finding no error in the record, the judgment is affirmed.
Affirmed.
                          ON REHEARING.                        January 9, 1924.